 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for the
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-00074 MCE
11
                                  Plaintiff,           MOTION TO DISMISS INDICTMENT
12                                                     AND ORDER DISMISSING INDICTMENT
                            v.                         WITHOUT PREJUDICE
13
     CHRISTIAN ESPINOZA PATINO,
14
                                  Defendant.
15
16
17          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States of America,

18 by and through its undersigned attorney, hereby files this motion and proposed order to dismiss the
19 Indictment against defendant Christian Espinoza Patino in the above-captioned matter without prejudice.
20          Espinoza Patino was indicted May 18, 2017 for being a previously deported alien found in the

21 United States in violation of 8 U.S.C. § 1326. On June 6, 2018, a Judge of the Sacramento County
22 Superior Court in and for the State of California issued a nunc pro tunc Order of Adoption by which
23 Espinoza Patino was adopted by Douglas Eugene Oxley, a United States citizen who raised Espinoza
24 Patino within the United States since Espinoza Patino was approximately three years old. See Order of
25 Adoption, In the Matter of the Adoption of Christian Espinoza-Patino, Case No. 18AD00084
26 (Sacramento Cnty. Super. Ct. June 6, 2018). The Order of Adoption was entered nunc pro tunc as of
27 March 5, 1988. See id.
28          The government is advised by defense counsel that Espinoza Patino intends to seek to reopen his

      MOTION TO DISMISS
                                                       1
      UNITED STATES V. ESPINOZA PATINO
30    2:17-CR-00074 MCE
 1 immigration proceedings to determine his legal status and seek a declaration of U.S. citizenship. The
 2 United States Attorney’s Office has no involvement in any immigration proceeding Espinoza Patino

 3 may initiate and takes no position on any issues that may arise in such a proceeding.1
 4          Given these changed circumstances, the United States hereby moves to dismiss the Indictment

 5 without prejudice.
 6    Dated: October 22, 2018                               MCGREGOR W. SCOTT
                                                            United States Attorney
 7
 8                                                   By: /s/ SHEA J. KENNY
                                                         SHEA J. KENNY
 9                                                       Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          1
            The parties have entered into a tolling agreement, attached hereto as Exhibit A, recognizing the
   government’s right to re-indict Espinoza Patino for being a deported alien found in the United States in
26
   violation of 8 U.S.C. § 1326. In the tolling agreement, the defendant waives any right he may have to
27 object to such a re-indictment on the basis of the applicable statute of limitations, the Sixth Amendment,
   or the Speedy Trial Act. See Exhibit A.
28

      MOTION TO DISMISS
                                                        2
      UNITED STATES V. ESPINOZA PATINO
30    2:17-CR-00074 MCE
1                                                  ORDER

2          For the reasons set forth in the United States’ Motion to Dismiss Indictment, the United States’

3 motion is GRANTED. The pending Indictment against Christian Espinoza Patino in case number 2:17-
4 CR-00074 MCE is DISMISSED without prejudice. The jury trial set for November 6, 2018 and the pre-

5 trial briefing schedule are vacated. The defendant shall be released to the custody of Immigrations and
6 Customs Enforcement pursuant to the lodged detainer.
7          IT IS SO ORDERED.

8 Dated: October 23, 2018
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO DISMISS
                                                       3
     UNITED STATES V. ESPINOZA PATINO
30   2:17-CR-00074 MCE
